Citation Nr: 1614002	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  97-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg disability (to include Buerger's disease), claimed as secondary to nicotine dependence.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 1996 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the a Veterans Law Judge who is no longer with the Board in August 1998.  A transcript of the hearing is in the Veteran's file. 

In its February 2013 decision, the Board denied this issue.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision of September 2014, the Court, in part, vacated the Board's decision to entitlement to benefits on a direct basis and remanded the matter to the Board.  Hence, this matter, with regards to direct service connection, is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the September 2014 Memorandum Decision, further action in connection with the claim is warranted

In its September 2014 Memorandum Decision, the Court concluded that the Board's February 2013 decision erred in not considering the Veteran's contention that his in-service tobacco use led to his current Buerger's disease in his legs.  The Court noted that the May 2005 VA examination medical opinion included support for the Veteran's contention and remanded the issue for readjudication.  

The Court noted that if the Board found that clarification of the May 2005 medical opinion was needed, it could seek such clarification or obtain a new medical opinion regarding the relationship between the Veteran's in-service tobacco use and his current Buerger's disease. 

At the May 2005 VA examination, the Veteran reported having leg complaints for many years.  He had been variously diagnosed with peripheral arteriosclerosis or Buerger's disease.  It was noted that the Veteran had a strong history of smoking about a half of a package, daily, and when he separated from service, he was smoking approximately two packages a day.  He noted that he had never been able to stop.  

The Veteran reported that he would develop cramping pain in his bilateral calves after walking 100 feet.  Upon examination, there was no palpable dorsalis pedis or posterior tibal pulses found in either foot.  A signal on the Doppler test to determine ankle-brachial index was not found.  It was noted that this would indicate a rather severe obstruction.  No acute or chronic skin lesions were found.  The Veteran's feet were extremely cold to the touch.  

The VA examiner opined that it was at least likely that the Veteran's present Buerger's disease was related to tobacco use in service.  The examiner also noted that it was unlikely that the Veteran would have developed Buerger's disease in the two years that he was in the military service.  Most likely he had developed this as a result of continued smoking some 33 years, claiming an inability to stop. 

Upon review of the May 2005 VA examination report, the opinion seems to contradict itself.  As such, a new opinion and supporting rationale as to whether the Veteran's current Buerger's disease is attributable to his period of active duty, to include his in-service tobacco use, and whether it manifested within one year of separation from service, is necessary to properly adjudicate the Veteran's claim.




Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's file to be returned to the examiner who conducted the May 2005 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the relevant information in the record, to include the May 2005 VA examination report.  Based on this review, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral leg disability, to include Buerger's disease, had its onset during service or is otherwise causally related to service, to include his in-service tobacco use.  The examiner must also address whether the Veteran has a current bilateral leg disability that manifested within a year of his separation from service.

The examiner is asked to consider all the Veteran's statements regarding the onset and recurrence of his symptoms.  

All opinions must be supported by a fully articulated rationale.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




